        Case 2:12-cv-00005-AWI-SAB Document 48 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                             EASTERN DISTRICT OF CALIFORNIA
 9

10   PAMELA COLEMAN, an individual,              Case No. 1:10-cv-01968-AWI-SAB
11                  Plaintiff,                   Judge Anthony W. Ishii
                                                 Magistrate Judge Stanley A. Boone
12         v.
                                                 ORDER GRANTING THE PARTIES’ JOINT
13   BOSTON SCIENTIFIC CORPORATION, and          STIPULATION TO FILE JOINT REPORTS
     DOE MANUFACTURERS 1 -100,                   ON JUNE 22, 2020
14
                        Defendants.
15

16   SHERRY HERKAL, an individual,               Case No. 2:12-cv-00005-AWI-SAB
17                      Plaintiff,               Judge Anthony W. Ishii
                                                 Magistrate Judge Stanley A. Boone
18         v.
19   BOSTON SCIENTIFIC CORPORATION, and
     DOE MANUFACTURERS 1 – 100,
20
                        Defendants.
21

22

23

24

25

26

27

28

                                                               ORDER GRANTING JOINT STIPULATION
                                            Case Nos.1:10-cv-01968-AWI-SAB and 2:12-cv-00005-AWI-SAB
        Case 2:12-cv-00005-AWI-SAB Document 48 Filed 06/11/20 Page 2 of 2

 1            The Court, having considered the Parties’ Joint Stipulation to File Joint Reports on June 22,
 2   2020 (“the Stipulation) and finding good cause therefore, HEREBY ORDERS THAT:
 3
              1.     The Stipulation is accepted and approved.
 4
              2.     The Parties shall file their Joint Status Reports by June 22, 2020.
 5

 6
     IT IS SO ORDERED.
 7
     Dated:    June 11, 2020
 8                                                SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       1
                                                                       ORDER GRANTING JOINT STIPULATION
                                                    Case Nos.1:10-cv-01968-AWI-SAB and 2:12-cv-00005-AWI-SAB
